Title: From Thomas Jefferson to Richard Morris, 29 August 1803
From: Jefferson, Thomas
To: Morris, Richard


          
            
              Dear Sir
            
            Monticello Aug. 29. 03.
          
          I recieved two days ago your favor of the 25th. and should have been glad to accommodate your son as desired but that my particular situation has required me to make special provisions of his wood & lumber to ensure a perpetual supply. with this view I have purchased at different times the whole of the mountain adjoining the one I live on, & above the level of the gap uniting them. this circumstance places all it’s growth within command as it is to come down hill to the gap, & then only a quarter of a mile up a gentle ascent. on these considerations I have thought myself obliged to decline every application which has been made me for timber of any kind. without that resource I could not have built as I have done, nor could I look forward with any comfort. trusting you will percieve in this only a justifiable attention to futurity, I tender you my friendly salutations & assurances of great esteem & respect. 
          
            
              Th: Jefferson
            
          
        